DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-36, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10456126. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent claims 1-17 recite all of the limitations in claims 21-37 along with additional limitations. Therefore, Patent ‘126 claims 1-17 are in essence a “species” of the generic invention of application claims 21-37. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2D 2010 (Fed. Cir. 1993). Since application claims 21-37 are anticipated by patent claims 1-17, they are not patentably distinct from patent claims 1-17.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 35 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 10456126. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the line" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “line” the third angle is non-parallel with respect to. Therefore, this limitation renders the claim indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-30, 31, 33, 36, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuthill et al (US 4053979).
Regarding claim 28, Tuthill discloses an apparatus comprising: a gripping instrument, the gripping instrument comprising a first arm and a second arm (4, 6) disposed opposite the first arm, wherein the first arm and the second arm are joined at a joint, wherein a first end of the first arm opposite the joint is configured to move towards a second end of the second arm opposite the joint in a gripping direction (Figure 2), wherein at least the first arm defines a main portion and a tip portion, wherein an axis of the tip portion is disposed at a first angle to the main axis; a blade (10) disposed on the tip portion first arm, wherein the blade is oriented in at a second angle that is substantially parallel to the tip portion and non-parallel to the gripping direction (see image below).

    PNG
    media_image1.png
    365
    915
    media_image1.png
    Greyscale

Regarding claim 29, Tuthill discloses all of the limitations set forth in claim 28, wherein the second angle is substantially orthogonal to the gripping direction (“substantially orthogonal” sufficiently broad to encompass the angle shown in figure 2).
Regarding claim 30, Tuthill discloses all of the limitations set forth in claim 28, wherein the second angle is between about 90 degrees and about 75 degrees to the gripping direction (figure 2)
Regarding claim 31, Tuthill discloses all of the limitations set forth in claim 28, wherein the gripping instrument is at least one of forceps, tweezers, and tongs (figure 2).
Regarding claim 33, Tuthill discloses all of the limitations set forth in claim 28, wherein the joint comprises a live hinge connecting the first arm and the second arm (figure 2).
Regarding claim 36, Tuthill discloses all of the limitations set forth in claim 28, further comprising a guard blade (2, either side of slot 8) disposed on the guard.
Regarding claim 37, Tuthill discloses a method comprising: gripping a gripping instrument in a first orientation; actuating the gripping instrument into a gripping position without releasing the gripping instrument from the first orientation (figure 1), wherein the gripping instrument comprises a first arm having a first end and a second arm having a second end, wherein at least the first end is disposed at an angle with respect to an axis of the first arm, and wherein actuating the gripping instrument moves the first end toward the second end in a gripping direction; and cutting a target with a blade (10) disposed on the first end of the gripping instrument (figure 8), and wherein the cutting operation is performed at an angle that is non-parallel to the gripping direction (figure 8, c:4, L:54-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Tuthill et al (US 4053979) as applied to claim 28 above, and further in view of Fisk (US20070251100).
Regarding claim 32 and 34, Tuthill discloses all of the limitations set forth in claim 28, but does not disclose the joint comprises at least one of a rivet, a screw, and a bolt, adhesive or weld. Fisk teaches a tweezer apparatus comprising a first and second arm joined at first ends to form a handle, wherein it was known in the art at the time of the invention to make the joint comprise a weld (paragraph 0032, 190). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the joint of Tuthill either a weld, rivet, screw, bolt, or adhesive, instead of the living hinge, since those were art-recognized joints for tweezers and pivoting arms at the time of the invention, such as the weld taught by Fisk, and it has been held that mere substitution of art-recognized equivalents at the time of the invention involves routine skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771